Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-16 as filed November 18, 2020 are pending.

Election/Restrictions
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 1-5, drawn to a method of manufacture comprising the steps of manufacturing a sulfhydryl functionalized silica microneedle, manufacturing a sulfhydryl functionalized drug and reacting the sulfhydryl groups to link the drug to the microneedle via a disulfide bond.

Group II, claim(s) 6-10, drawn to a silica microneedle comprising drugs linked via a disulfide bond.

Group III, claims 11-16, drawn to multiple, different cosmetic compositions comprising drug linked microneedles.

The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:  the inventions of Group I and of Group II and of Group III lack unity of invention because even though the inventions of these groups require the technical feature of a silica microneedle comprising drugs linked via a disulfide bond, this Falo, JR. et al. (US 2016/0271381, published September 22, 2016) and Canham (US 6,770,480, published August 3, 2004).  
Falo disclose bioactive compounds conjugated to substrates of microneedle arrays by a disulfide bond; Figure 38 shows a chemical schematic of the doxorubicin (drug) – S – S – CMC (substrate) construct (title; abstract; Figures, in particular, Figure 38; paragraphs [0056], [0107], [0268]-[0362]; Example 6; claims, in particular, claim 3).  Substrates other than CMC can be used (paragraphs [0107], [0351]).  Bioactives other than doxorubicin can be used (paragraphs [0351]-[0352]).
Canham disclose porous silicon microneedles for delivering materials into cells (title; abstract; claims).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute porous silicon as disclose by Canham for the substrate of the microneedle arrays of Falo comprising bioactive compounds conjugated by a disulfide bond because simple substitution of functionally equivalent elements yields predictable results, absent evidence to the contrary.  There would be a reasonable expectation of success because Falo embrace any substrate and Canham evidence porous silicon as a suitable substrate for microneedles.
As the technical feature does not provide a contribution over the prior art, unity of invention is found lacking.


The species are as follows: a species of microneedle as defined by the ingredients present.  Applicant is required, in reply to this action, to elect a single species of microneedle to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.  In order to elect a species of microneedle applicant must elect the following:
A species of linker (e.g., thioglycolic acid as in claim 3 or a species otherwise disclosed), AND
A species of drug (e.g., Chemical Formula 2 wherein the linker is thioglycolic acid as in claims 4 and 10 or a species otherwise disclosed). 
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claim(s) are generic:  1, 6, 11 and 13-16.
Applicant is required to elect a single, specific chemical species from each of groups 1 and 2 above that define a species of microneedle, e.g., a silicon microneedle comprising a thioglycolic acid linker attached via a disulfide bond to a drug of Chemical Formula 2 via a second thioglycolic linker.  No amendments to the claims are necessary to be fully responsive to the election of species requirement.

The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:  
Falo disclose bioactive compounds conjugated to substrates of microneedle arrays by a disulfide bond; Figure 38 shows a chemical schematic of the doxorubicin (drug) – S – S – CMC (substrate) construct (title; abstract; Figures, in particular, Figure 38; paragraphs [0056], [0107], [0268]-[0362]; Example 6; claims, in particular, claim 3).  Bioactives other than doxorubicin can be used (paragraphs [0351]-[0352]).  The linkage between the bioactive compounds and the substrate can be provided by a linker selected from the disulfide group which are cleavable under reducing conditions (paragraphs [0356]-[0358], [0361]).
Due to the complex nature of the restriction requirement, a telephone call was not made to request an oral election.  See MPEP § 812.01.

Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention or species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse.  Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in 
Should applicant traverse on the ground that the inventions have unity of invention (37 CFR 1.475(a)), applicant must provide reasons in support thereof.  Applicant may submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case.  Where such evidence or admission is provided by applicant, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.

Inventorship Notice
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).

Rejoinder Notice
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALISSA PROSSER whose telephone number is (571)272-5164.  The examiner can normally be reached on M - Th, 10 am - 6 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID BLANCHARD can be reached on (571)272-0827.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/ALISSA  PROSSER/
Examiner, Art Unit 1619

/ILEANA POPA/Primary Examiner, Art Unit 1633